Case 2:17-cv-08704-DSF-JEM Document 72 Filed 04/25/19 Page 1 of 1 Page ID #:1531




                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA




     HANNAH WEINSTEIN,                   CV 17-8704 DSF (JEMx)
        Plaintiff,
                                         Order Discharging Order to
                     v.                  Show Cause

     EQUIFAX INFORMATION
     SERVICES LLC, et al.,
         Defendants.



        The Order to Show Cause is discharged.



        IT IS SO ORDERED.


     Date: April 25, 2019                ___________________________
                                         Dale S. Fischer
                                         United States District Judge
